Opinion filed September 16, 2010




                                             In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-10-00089-CR
                                        __________

                          MICHAEL LEE MUNOZ, Appellant

                                                V.

                              STATE OF TEXAS, Appellee


                           On Appeal from the 118th District Court
                                  Howard County, Texas
                                Trial Court Cause No. 12831


                            MEMORANDUM OPINION
       The trial court convicted Michael Lee Munoz, upon his plea of guilty, of robbery.
Appellant rejected the State’s plea bargain offer of confinement for fourteen years. The trial
court found both enhancement allegations to be true and assessed punishment at confinement for
twenty-five years. We dismiss.
       Appellant=s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous.
       Counsel has briefed one potential point in which he contends that the trial court erred in
allowing Big Spring Police Officer Travis Boyd Simmons to testify at the punishment phase that
appellant had said that he was hooked on crack and was trying to get some crack. Counsel points
out that a proper objection was not made, that the testimony was proper, and that the same
evidence was admitted subsequently without objection. We agree with counsel’s assessment and
overrule the potential point.
         Counsel has provided appellant with a copy of the brief and advised appellant of his right
to review the record and file a response to counsel’s brief. A response has been filed. Court-
appointed counsel has complied with the requirements of Anders v. California, 386 U.S. 738
(1967); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d
503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v.
State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
         In his response, appellant argues that the evidence is both legally and factually
insufficient. The Texas Court of Criminal Appeals stated in Bledsoe v. State, 178 S.W.3d 824,
826-27 (Tex. Crim. App. 2005), that the court of appeals is to review appellant’s pro se claims
and examine the record in order to determine whether the record reflects no reversible error and
the appeal should be dismissed or whether arguable grounds exist and new counsel should be
appointed. We have complied with the requirements in Bledsoe and have found no reversible
error.
         Following the procedures outlined in Anders, we have independently reviewed the
record, and we agree that the appeal is without merit. We note that counsel has the responsibility
to advise appellant that he may file a petition for discretionary review by the Texas Court of
Criminal Appeals. Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). Likewise, this
court advises appellant that he may file a petition for discretionary review pursuant to TEX. R.
APP. P. 66. Black v. State, 217 S.W.3d 687 (Tex. App.—Eastland 2007, no pet.).
         The motion to withdraw is granted, and the appeal is dismissed.


                                                              PER CURIAM


September 16, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.
                                                 2